                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

OSAMA WILLIAMS,

      Plaintiff,                                    Case No. 17-cv-11394
                                                    Hon. Matthew F. Leitman
v.

AK STEEL DEARBORN WORKS, et al.,

     Defendants.
_________________________________________________________________/

   ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO ORDER
 DENYING PLAINTIFF’S MOTION TO AMEND SHCEDULING ORDER
            TO EXTEND ALL DEADLINES (ECF #46)

      On December 4, 2018, Magistrate Judge David Grand entered an order

denying Plaintiff Osama Williams’ Motion to Amend Scheduling Order to Extend

All Dates. (See Order, ECF #44.) Williams filed that motion on September 11, 2018.

(See Mot., ECF #40.) By that time, the discovery period under the scheduling order

had already closed. In the motion, Williams sought, among other things, to re-open

the discovery period so that she could conduct discovery. (See id.)

      Magistrate Judge Grand’s order clearly and succinctly sets forth the relevant

factual background. (See Order, ECF #44.) The Court finds no clear error – indeed,

no error at all – in Magistrate Judge Grand’s factual recitation and adopts that

recitation as its own. See Sedgwick Ins. Co. v. F.A.B.E. Custom Downstream Sys.

Inc., 47 F.Supp.3d 536, 538 (E.D. Mich. 2014) (when reviewing a non-dispositive

                                         1
order entered by a Magistrate Judge, a district court reviews factual findings under

the clearly erroneous standard). Rather than restate the factual recitation, the Court

incorporates it for purposes this order.

      After stating the facts, Magistrate Judge Grand applied the five-part test that

governs requests to modify scheduling orders in this Circuit. (See Order, ECF #44

at Pg. ID 775, quoting test from Benkowski v. Scene Magazine, 637 F.3d 689, 696

(6th Cir. 2011).) That test requires consideration of the following factors:

             (1) When the moving party learned of the issue that is the
             subject of discovery; (2) how the discovery would affect
             the ruling below; (3) the length of the discovery period;
             (4) whether the moving party was dilatory; and (5)
             whether the adverse party was responsive to discovery
             requests.

(Id.) Magistrate Judge Grand further recognized the Sixth Circuit’s admonition that

“the overarching inquiry in these overlapping factors is whether the moving party

was diligent in pursuing discovery.” (Id. at Pg. ID 776, quoting Marie v. Am. Red

Cross, 771 F.3d 344, 366 (6th Cir. 2014).)

      Magistrate Judge Grand concluded that all five factors weighed against

extending the scheduling order, and in reaching that conclusion he repeatedly

highlighted Williams’ lack of diligence. (See id. at Pg. ID 776-77.) He stressed that

Williams’ counsel entered the case on April 27, 2018 – after the discovery period

under the scheduling order had already closed – but that counsel did not seek to re-

open discovery until September 11, 2018. (See id.) He further noted that Williams’

                                           2
counsel delayed seeking to re-open discovery until after AK Steel had filed a motion

for summary judgment. (See id.) Given counsel’s unreasonable delay in moving to

re-open discovery and the prejudice to AK Steel – from having briefed and filed a

motion for summary judgment on the then-existing factual record – Magistrate Judge

Grand concluded that a modification of the scheduling order was not warranted. (See

id.)

       Williams filed objections to Magistrate Judge Grand’s order on December 18,

2018. (See Objections, ECF #46.) She objects on two primary grounds. First, she

contends that she had a reasonable basis for waiting until September 11th to move

to re-open discovery. She says that up until that time, her counsel had been “led to

believe that [AK Steel] was considering agreeing” to re-open discovery in order to

allow her to take discovery. (Id. at Pg. ID 785.) But AK Steel unequivocally told

Williams’ counsel – roughly three months before she filed her motion to re-open

discovery and extend dates – that it would not agree to re-open discovery to permit

Williams to take discovery. (See id. at Pg. ID 783, quoting June 12, 2018, email from

AK Steel’s counsel declining to stipulate to re-open discovery).1 Moreover, in a


1
 In Williams’ Objections, she also says that she delayed in filing the motion to re-
open discovery and extend dates because her counsel was attempting to resolve
“discovery disputes” with AK Steel’s counsel. (Objections, ECF #46 at Pg. ID 785-
86.) But Williams has not identified any unresolved “dispute” that could reasonably
have justified a delay in moving to re-open discovery. As noted above, while
Williams’ counsel may have continued to seek AK Steel’s agreement to re-open
discovery to allow Williams to take discovery, AK Steel consistently expressed its

                                         3
filing with the Court dated May 25, 2018, AK Steel argued that if the Court was

inclined to permit any discovery after the close of the originally-ordered discovery

period, the Court should limit that discovery to requests propounded by AK Steel and

should not allow Williams to conduct such discovery. (See AK Steel Reply Brief,

ECF #33 at Pg. ID 281.) Under these circumstances, Williams and her counsel could

not reasonably have believed that AK Steel was contemplating an agreement to re-

open discovery so as to permit Williams to propound discovery requests, and

Williams’ delay in moving to re-open discovery thus cannot be justified on the basis

that she was waiting to hear back from AK Steel.

      Moreover, based on statements by Magistrate Judge Grand in July of 2018 –

two full months before Williams moved to re-open discovery – Williams was on

notice that she would need to file a formal motion to re-open discovery if she wished

to take discovery. Magistrate Judge Grand stated on the record at the conclusion of

a hearing on July 3, 2018, that he was adopting AK Steel’s proposal – described

immediately above –to re-open discovery for the “exclusive[]” purpose of allowing

AK Steel to take limited discovery. (Tr. 7/3/2018, ECF #37 at Pg. ID 306.) Thus, as

of July 3, 2018, it had to have been crystal clear to Williams that (1) she was not

authorized to take discovery and (2) she would need to formally request permission


opposition to that course of action. Thus, to the extent that the “dispute” referenced
by Williams in her Objections is the dispute over whether to re-opening discovery,
that dispute does not justify her delay in filing her motion.

                                          4
to take discovery if she wished to issue discovery requests.2 Yet, she waited more

than two months to move to re-open discovery. That is a lack of reasonable

diligence.

      Williams’ second primary objection is that AK Steel would not have been

prejudiced by a re-opening of discovery. (Objections, ECF #46 at Pg. ID 786.)

Magistrate Judge Grand properly rejected this argument. Williams did not seek to

re-open discovery until after AK Steel had filed its motion for summary judgment.

Re-opening discovery at that point would have rendered useless the time, effort, and

money AK Steel spent preparing and filing its summary judgment motion based

upon the then-existing record.

      For all of these reasons, IT IS HEREBY ORDERED that Williams’

Objections to Magistrate Judge Grand’s December 4, 2018, order (ECF #46) are

OVERRULED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: January 7, 2019




2
  In Williams’ Objections, she says that at the July 3, 2018, hearing, “[t]here was no
mention of whether Plaintiff could conduct additional discovery.” (Objections, ECF
#46 at Pg. ID 783.) As noted above, that is incorrect. Magistrate Judge Grand said
that he was re-opening discovery for the exclusive purpose of permitting AK Steel
to take limited discovery. (See Tr. 7/3/2018, ECF #37 at Pg. ID 306.)

                                          5
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 7, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       6
